  Case: 4:19-cv-02366-SNLJ Doc. #: 54 Filed: 03/10/20 Page: 1 of 1 PageID #: 837



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI

KARLA K. ALLSBERRY and                  )
LORI RUSSELL                            )    Case No . 4: 19-cv-02366
                                        )
       Plaintiffs,                      )
                                        )    PLAINTIFFS DEMAND TRIAL BY
vs .                                    )    A JURY ON ALL COUNTS
                                        )
JUDGE PATRICK S . FLYNN, In his )
Individual Capacity,              )
KATHY HALL, In her Individual     )
Capacity,                         )
DIANNE DOLL, In her Individual    )
Capacity,
SHERIFF JOHN COTTLE, In his
Individual Capacity,
DEPUTY SHERIFF RYAN PARKER,
In his Individual Capacity,
DEPUTY SHERIFF /BAILIFF JULIE )
CONNOR, In her Individual Capacity)
and DEPUTY SHERIFF /BAILIFF       )
ANTONIO PINEIRO, In his Individual)
Capacity                          )
                                       )
       Defendants.                     )

                                       ORDER

       Plaintiffs' Motion to Lift the Stay for the limited purpose of issuing and

service of Summons on Dianne Doll, and alternatively to permit the Attorney

General to enter an appearance on behalf of Dianne Doll and to waive service of

Summons , is considered and granted.

       So Ordered this ~      day   of _/1~"'-"_c._L______ 2020 .
